Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1, 3-9, 11-15 have been examined.
The remaining claims have been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-15 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
acquire an image of an external object
a database storing usage records of products of a user of the electronic device;
determine one or more keywords related to the product information transmitted from the external electronic device
identify preference category information and preference brand information of the user, based on a usage record of a product of the user stored in the database, the product being related to the product information
determine weights for the one or more keywords, using the preference category information and the preference brand information
based on a user input selecting an object of the one or more selectable objects, provide other product information searched using a keyword of the at least one of the one or more keywords corresponding to the object
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as a marketing and sales activities and behaviors as the invention is designed for providing keywords relating to product information included in an image (see specification paragraph [0001]).
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a communication circuit which performs steps
a display which displays and provides information
a processor
an electronic device
transmit the image to an external electronic device, so that the external electronic device transmits product information related to the external object included in the image to the electronic device
display the product information and one or more selectable objects, which correspond to at least some of the one or more keywords having weights which satisfy a specified condition;
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of these additional limitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 3-4 and 6-7 are directed to the abstract ideal itself. In additional, even if they were not directed to the abstract idea itself, they do not amount to an integration according to any one of the considerations above. As for claim 5, this claim recites an additional limitation, but the steps of “differently display[ing] and provid[ing]” data does not amount to an integration according to any one of the considerations above. As for claim 8, these elements such as a camera and acquiring an image do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a communication circuit which performs steps
a display which displays and provides information
a processor
an electronic device
transmit the image to an external electronic device, so that the external electronic device transmits product information related to the external object included in the image to the electronic device
display the product information and one or more selectable objects, which correspond to at least some of the one or more keywords having weights which satisfy a specified condition;
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Remarks
1.	The claims are not in condition for allowance because they are rejected under 35 U.S.C. 101. The closest prior art of record is FOLKENS (US 2016/0283595) and the closest non-patent literature of record is Reference U (see PTO-892). Additional references relevant to the current application include:
8,391,618 - Chuang
20160027051 - Gross
20120054635 - PARK
20090125482 - PEREGRINE
20070192294 - Ramer
10,607,082 - Nowak-Przygodzki
2.	The applicant respectfully argues that the claimed invention provides an interface that makes it easier for the user to perform a more meaningful search through the steps of “display…one or more selectable objects which correspond to…keywords…and based on a user input selecting an object…provide other product information searched using a keyword”.
The examiner respectfully disagrees. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. See MPEP § 2106.05(a).
In this instance, the alleged improvement to technology is not apparent to one of ordinary skill in the art. The specification does not explain the displaying as being an improvement. While this is not necessary, it does not explain a technical problem and how the steps of displaying [data] solves that alleged technical problem.
The applicant cites to the Core Wireless case in support of their argument. But in Core Wireless, the specification had detailed how the small screen of a mobile device is a technical deficiency (compared to a larger display such as a desktop computer) and constructing menus to navigate the small screens required a technical solution to the problem. Unlike the invention in Core Wireless, the specification in the current application is silent regarding a technical deficiency and technical solution to the alleged deficiency.
	For these reasons, the applicant’s arguments are not persuasive.


Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684